Citation Nr: 0031535	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 
1997 for the grant of a total rating based on individual 
unemployability, due to service-connected disability.

2.  Whether a January 8, 1997 rating decision denying a total 
rating for compensation purposes based on individual 
unemployability was the product of clear and unmistakable 
error (CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to September 
1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO), which denied an earlier effective 
date for the grant of a total rating based on individual 
unemployability, due to service-connected disabilities; and 
an August 1999 RO decision that a January 1997 rating 
decision denying a total rating based on individual 
unemployability, due to service-connected disabilities, was 
not the product of CUE.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There has been no demonstration that prior to April 8, 
1997, the veteran's service-connected disabilities precluded 
him from obtaining and retaining substantially gainful 
employment.  

3.  The rating decision of January 8, 1997, which denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability, was supported by the evidence 
then of record.

4.  The rating decision of January 8, 1997, which denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability, correctly applied the 
statutory and regulatory provisions extant at the time.



CONCLUSIONS OF LAW

1.  The criteria for a total rating for compensation purposes 
based on individual unemployability, due to service-connected 
disability, prior to April 8, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 3.400, 4.15, 4.16 (2000).

2.  The January 8, 1997 rating decision, which denied a total 
rating for compensation purposes based on individual 
unemployability, was not the product of CUE.  38 C.F.R. § 
3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On September 12, 1996, the RO received the veteran's initial 
claim seeking entitlement to a total rating based on 
individual unemployability, due to service-connected 
disabilities.  He specifically provided that he was unable to 
work due to his service-connected disabilities of the 
cervical, thoracic and lumbar spine segments.  He reported he 
had completed high school, had last worked full-time in 
January 1991, and had been employed as a business manager or 
business owner from 1984 to 1991.  In 1991, his occupation 
was office administration.

The provisions of 38 C.F.R. § 3.400(o)(2) provide that the 
rating period for consideration may begin one year prior to 
receipt of a reopened increased rating claim, including one 
seeking a total rating for compensation purposes based on 
individual unemployability.  However, the existence of prior 
final rating decisions, including dated in May 1996 and 
August 1996, considered in conjunction with the provisions of 
38 U.S.C.A. § 7105 (West 1991), mandate the rating period for 
consideration on this appeal begin no earlier than September 
1996.

VA outpatient treatment reports most recently obtained are 
dated from January 1996.  The Board recognizes that while VA 
outpatient treatment reports dated from the beginning of the 
rating period are of record, the veteran's medical history is 
for consideration in evaluating the disabilities at issue.  
In this regard, the Board notes that private and VA clinical 
reports of treatment of the veteran dated prior to January 
1996 are of record.

During a September 1996 personal hearing at the RO, the 
veteran testified that he was entitled to increased 
evaluations for the disabilities of his cervical, thoracic 
and lumbar spine segments.  He argued that the August 1996 
rating decision assigning a 10 percent evaluation for his 
lumbar spine was based on stale evidence, over one year old.  
Moreover, he said that this medical evidence was inaccurate 
as to the actual severity of his lumbar disability.  He said 
that a May 1995 MRI found that he had degenerative disc 
disease of the three lower lumbar discs, that he said 
resulted in low back pain, as well as numbness of the legs 
and feet with burning sensations at night making it difficult 
for him to sleep.  The veteran also asserted that his 
cervical spine and thoracic spine disabilities had increased 
in daily pain and required increased pain medication.  He 
said that he experienced pain radiating into his arms to his 
hands.  

The report of an October 1996 VA general medical examination 
notes the veteran is sixty inches in height, and weighed 184 
pounds.  His maximum weight in the previous year was 190 
pounds.  His state of nutrition was normal.  The reported 
findings on examination of the digestive system were 
unremarkable.  It was noted the thyroglossal cyst scar was 
well-healed and asymptomatic.  The thyroid was normal.  It 
was noted the veteran had no pain or trouble swallowing.  The 
examiner referred to specialty examination reports.  

The report of an October 1996 VA fee-basis orthopedic 
examination provides that the veteran complained of constant 
neck pain that had worsened over the last few years and 
intensified during the day with activity.  He also complained 
of thoracic and low back pain that was best in the morning 
and worsened as he was on his feet.  The examination report 
addresses the etiology of the veteran's complaints but does 
not provide diagnoses.  

Separate October 1996 VA range of motion testing found that 
the veteran's cervical flexion was to 30 degrees, extension 
was to 28 degrees, lateral flexion was to 20 degrees, 
bilaterally, rotation to the right was to 38 degrees, and 
rotation to the left was to 45 degrees.  The veteran's lumbar 
flexion was to 35 degrees with fingertips 12 inches from the 
floor, extension was to 15 degrees, lateral flexion was to 10 
degrees on the right and to 20 degrees on the left, and 
rotation was to 30 degrees on the right and to 15 degrees on 
the left.  It was noted that the veteran complained of pain 
with all motions.  

According to the report of an October 1996 VA fee-basis 
neurological examination, the veteran had evidence of 
myelopathy, most likely at the C5-6 area causing 
hyperreflexia in the upper extremities and very subtle but 
definite weakness on the left side.  It was noted he had good 
strength in the upper extremities, and a little numbness of 
the left hand.  He had severe pain in the mid-thoracic 
region.  It was also noted that the veteran had degenerative 
disc disease in the low back.  He had low back discomfort 
aggravated by prolonged sitting, standing or walking.  There 
was no radiation of pain from the low back to the lower 
extremities.  There was very mild weakness of his left hip 
flexion, with all other muscles at full strength.

An October 1996 VA visual examination resulted in a diagnosis 
of severe myopic astigmatism, presbyopia, vertical and 
horizontal imbalance corrected with prism, left eye cataract, 
stable, posterior subcapsular cataract, and left eye 
detachment inferior half of retina, causing retinal atrophy.  
Corrected left eye visual acuity was 20/70 near vision, and 
20/50 far vision.  There was left eye superior-field defect 
consistent with detachment.  

On VA audiological evaluation in October 1996, pertinent pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
65
75
LEFT
35
55
60
65

Pure tone averages for the relevant frequencies were 63.75 
decibels for the right ear, and 53.75 decibels for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and 96 percent in the left 
ear.  He wore hearing aids.

In December 1996, the veteran alleged that there was a common 
etiology of his service-connected disabilities of the spine.  
He said that accordingly they constituted a single service-
connected disability, evaluated at least 40 percent 
disabling, for purposes of a total rating based on individual 
unemployability, due to service-connected disability.  

A January 1997 rating decision denied entitlement to a total 
rating based on individual unemployability, due to service-
connected disability.  The rating decision provides that the 
veteran's service-connected disabilities combined for a total 
evaluation of 70 percent, effective April 22, 1996.  The 
service-connected disabilities consisted of diverticulitis, 
resection, evaluated as 30 percent; status post cervical 
fusion, evaluated as 20 percent; degenerative changes, 
thoracic spine with wedged vertebrae, evaluated as 20 
percent; degenerative changes of the lumbar spine, evaluated 
as 20 percent; and retinal detachment with cataract of the 
left eye, evaluated as 10 percent disabling.  In addition, 
the veteran was service-connected for rib fractures, hearing 
loss, thyroglossal cyst scar, reflux esophagitis, and gunshot 
wound of the scalp, each evaluated as noncompensable.  

The January 1997 rating decision held that the veteran's 
service-connected disabilities combined for a total of less 
than 100 percent, did not meet the percentage requirements of 
a single 40 percent disability, and that the evidence did not 
establish that the veteran was precluded from substantially 
gainful employment by his service-connected disabilities.  

The veteran submitted a timely notice of disagreement in 
January 1997.  On April 8, 1997, the RO received the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease (COPD).  A February 1998 rating 
decision granted the veteran service connection for COPD.  
The evaluation assigned was 60 percent, effective from April 
8, 1997, the date of the veteran's claim.  Based on the 60 
percent evaluation for COPD, the rating decision also granted 
the veteran a total rating based on individual 
unemployability, due to service-connected disability.  The 
effective date was April 8, 1997, the date entitlement arose.  

I.  Entitlement to an effective date earlier than April 8, 
1997 for the grant of a total rating based on individual 
unemployability, due to service-connected disability.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  
This process involves rating each disability under the 
appropriate diagnostic code and then combining the ratings to 
determine whether the veteran holds a combined 100 percent 
schedular evaluation for a total disability rating for 
compensation purposes.  

A total disability rating for compensation purposes may also 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability; 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 40 percent 
disability in combination, disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  

It is provided further that the existence or degree of non-
service-connected disabilities or previous unemployability 
status will be disregarded where the percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  
Therefore, extra-schedular consideration is appropriate in 
all cases of veterans who are unemployable by reason of 
service-connected disability, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(b).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an effective date earlier than April 8, 1997, for the 
grant of a total rating based on individual unemployability, 
due to service-connected disability.  

In this regard, the Board finds that while the veteran 
submitted his original claim in September 1996, entitlement 
to a total rating for compensation purposes based on 
individual unemployability, due to service-connected 
disability, was not shown prior to April 8, 1997, the 
effective date for the grant of service connection for COPD.  

The disabilities service-connected prior to April 8, 1997 
(specifically, diverticulitis, resection; status post 
cervical fusion; degenerative changes, thoracic spine with 
wedged vertebrae; degenerative changes of the lumbar spine; 
retinal detachment with cataract of the left eye; rib 
fractures; hearing loss; thyroglossal cyst scar; reflux 
esophagitis; and gunshot wound of the scalp) combined for an 
evaluation of less than 100 percent.  While the ratings 
combined for a 70 percent evaluation, he did not have a 
single disability rated at least 40 percent disabling.  As 
such, he did not satisfy the percentage requirements set 
forth at 38 C.F.R. § 4.16(a).  

Regarding the percentage requirements set forth at 38 C.F.R. 
§ 4.16(a), the veteran has argued that his service-connected 
spine disabilities combine to satisfy the requirement of a 
single 40 percent disability, since they are the result of a 
common etiology or accident.  However, even if it is conceded 
that the spine disabilities, combined, constitute a single 40 
percent rating, there is no evidence in the record that these 
disabilities, or indeed any or all of the service-connected 
disabilities, precluded the veteran from obtaining or 
retaining substantially gainful employment prior to April 8, 
1997, consistent with his education and past managerial work 
experience .  

The Board notes that the reported findings on VA examinations 
conducted in October 1996, demonstrate that the schedular 
criteria for increased percentage ratings for each of the 
service-connected disabilities were not met prior to April 8, 
1997 so as to warrant a single or combined 100 percent 
schedular rating.  The veteran was in receipt of the highest 
schedular evaluation assignable for his service-connected 
diverticulitis, status post resection.  38 C.F.R. § 4.114, 
Diagnostic Codes 7327-7319.  He had been clinically shown to 
have a normal state of nutrition with a stable weight.  He 
had not been characterized as underweight.  Despite cervical 
spine fusion, the veteran objectively demonstrated 
significant cervical spine flexion, bilateral extension and 
bilateral rotation.  While he complained of pain with all 
motions, there was no demonstration of functional impairment, 
with consideration of pain on movement, comparable to more 
than moderate limitation of cervical spine motion.  As such, 
a higher evaluation was not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  Further, while evidence of 
cervical spine myelopathy was identified causing 
hyperreflexia in the upper extremities, and subtle left side 
weakness, such impairment is not comparable to severe 
intervertebral disc syndrome, so as to warrant a higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The veteran was also in receipt of the highest schedular 
evaluation assignable for limitation of motion of the dorsal 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5291.  The 
veteran objectively demonstrated significant lumbar spine 
flexion, extension, bilateral flexion, and bilateral 
rotation.  While he complained of pain with all movements, 
there was no demonstration of functional impairment, with 
consideration of pain on movement, comparable to more than 
moderate limitation of motion.  As such, a higher evaluation 
was not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5292.  As there was no demonstrated loss of lateral 
spine motion, listing of the whole spine, or abnormal 
mobility on forced motion, severe lumbosacral strain was not 
demonstrated so as to warrant a higher evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Neurological 
examination revealed that while the veteran had mild weakness 
of his left hip flexion, he had full strength in all other 
muscles, and there was no radiation of pain from the low back 
to the lower extremities.  These findings are not comparable 
to severe intervertebral disc syndrome so as to warrant a 
higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

The reported left eye visual acuity does not mandate a higher 
evaluation under 38 C.F.R. § 4.84a, Diagnostic Code 6879.  
Likewise, the reported audiologic findings preclude a higher 
evaluation for hearing loss under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  There were no demonstrated residuals 
of rib fractures so as to warrant a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5297.  The thyroglossal 
cyst scar was well-healed and asymptomatic, and has not been 
described as disfiguring.  Where the criteria for a 
compensable rating are not met, a noncompensable evaluation 
is for assignment.  38 C.F.R. §§ 4.14, 4.114, Diagnostic Code 
7202, § 4.118, Diagnostic Codes 7800, 7803-7805.  Likewise, 
functional impairment attributable to the service-connected 
reflux esophagitis has not been demonstrated, and the scalp 
wound has not been shown to be other than asymptomatic.  As 
such, a compensable evaluation is not warranted under either 
38 C.F.R. § 4.114, Diagnostic Code 7203 or 7204, or 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803-7805.

Moreover, the reported clinical findings provide no evidence 
that any of the veteran's service-connected disabilities, 
singularly or in combination, resulted in unemployability, or 
rendered him unemployable in his previous occupation as an 
office manager.  Likewise, the veteran has submitted no 
personnel records showing an inability to work prior to April 
8, 1997 as an office manager or in any other occupation, due 
to disabilities service-connected at that time. 

In light of the above, the Board finds that the preponderance 
of the evidence is against entitlement to an effective date 
earlier than April 8, 1997 for the grant of a total rating 
for compensation purposes based on individual 
unemployability.


II.  Whether a January 8, 1997 rating decision denying a 
total rating for compensation purposes based on individual 
unemployability, 
was the product of CUE.

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the January 1997 rating 
decision constituted clear and unmistakable error, the Board 
must review the evidence which was of record at the time of 
that rating decision.  A determination of CUE must be based 
on the record and the law that existed at the time of the 
prior unappealed decision.  See Eddy v. Brown, 9 Vet. App. 
52, 57 (1996) (citing Russell, 3 Vet. App. at 314).


The law and regulations with regard to the award of total 
disability ratings based on individual unemployability that 
were in effect in 1997 provided that a total disability was 
considered to exist when there was present any impairment of 
mind and body which was sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. 3.340, 3.341 (1997).  Total disability 
ratings for compensation could be assigned where the 
schedular rating was less than total, when the disabled 
person was, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there was only 
one such disability, that disability must have been ratable 
at 60 percent or more, and, if there were two or more 
disabilities, there must have been at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. 4.16 (1997).  Entitlement to a total 
disability rating for exceptional cases was provided for a 
veteran who did not meet the schedular requirements, but 
whose circumstances created an unusual disability picture.  
38 C.F.R. § 3.321 (1997).

Turning to the first element of CUE, a review of the evidence 
of record at the time of the January 1997 rating decision 
shows that the correct facts, as they were known at the time, 
were before the adjudicator.  In fact, the veteran has not 
asserted otherwise.  The pertinent records before the RO at 
the time of the January 1997 rating decision have been 
discussed above.  

The Board also finds that the statutory and regulatory 
provisions extant at the time of the January 1997 rating 
decision were correctly applied.  In this regard, the Board 
notes that the rating decision did not explicitly address 
whether the veteran's cervical, thoracic or lumbar spine 
disabilities resulted from a common etiology or a single 
accident.  38 C.F.R. § 4.16(a)(2).  As suggested by the 
report of the October 1996 VA orthopedic examination, at 
least two of these spine disabilities resulted from a single 
accident, thereby resulting in a single 40 percent 
evaluation.  


Regardless, the RO's January 1997 failure to consider any of 
the veteran's spinal disabilities as a single 40 percent 
disability was harmless.  The RO correctly applied section 
4.16(a) insofar as it required that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation, regardless of their 
schedular evaluations.  Indeed, as the January 1997 rating 
decision found that at that time the veteran failed to meet 
the underlying, substantive criteria of unemployability due 
to service-connected disability, the combined schedular 
evaluations of the service-connected disabilities were 
irrelevant. 

Turning to the second element of CUE, the Board determines 
that the January 1997 rating decision's finding, after 
weighing the evidence of record, that the veteran's service-
connected disabilities did not render him unable to secure or 
follow a substantially gainful occupation, was not an 
"undebatable" error.  Russell, 3 Vet. App. at 313 (defining 
CUE as an error that is "undebatable," in that "reasonable 
minds could only conclude that the original decision was 
fatally flawed").  In fact, there was no medical evidence in 
the record in January 1997 even suggesting that the service-
connected disabilities at that time rendered him unable to 
secure or follow a substantially gainful occupation.

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to an effective date earlier than April 8, 1997 
for the grant of a total rating based on individual 
unemployability, due to service-connected disability, is 
denied.

The January 8, 1997 rating decision denying a total rating 
for compensation purposes based on individual unemployability 
was not the product of CUE, and thus the veteran's appeal is 
denied. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


